Anders, J.
I dissent. It seems clear to me that the language of the constitutional prohibition of ownership of lands by aliens cannot fairly be construed so as to preclude aliens from occupying and using lands in this state in. pursuance of a contract with the real owner.
A lessee is not an owner of the demised premises, and whatever his rights therein may be, they cannot be said to constitute ownership. An owner of real property is one having a legal and valid title to it. But a lessee is, in most cases, not even permitted by law to dispute the title of his lessor.
I think the judgment should be affirmed.